DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II and IV in the reply filed on 03/12/2021 is acknowledged.  
All the claims 1-14 are examined.
Claim Objections
Claims 6, 10 and 11 are objected to for minor informality.
Claim 6 should be amended to distinguish openings from other openings, i.e. a first primary side injection opening of the at least one primary side injection opening, etc.
Claims 10 and 11 there is no antecedent basis for “the one or more”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nilsson et al (8,302,404).
In re Claim 1:  Nilsson teaches a swirler (3, Fig. 2) for creating (intended use) a fuel/air mix, the swirler having a central axis (see Figs. 1-2) and comprising: 

a plurality of mixing channels (87, Fig. 7a) formed by the annular array of vanes, the base plate and the annular closing plate for mixing the fuel and the air, 
at least one mixing channel of the plurality of mixing channels defined by opposing walls of two adjacent vanes (83 and 85) of the plurality of vanes, wherein at least one of the opposing walls comprises at least one primary side injection opening (1st orifice 89 towards radially outer edge of the vanes) adapted to eject a stream (desired result) of fuel into the mixing channel, and at least one secondary side injection opening (2nd orifice 89 radially inward of the 1st orifice) corresponding to the primary side injection opening and adapted to eject a jet (desired result) of fuel into the mixing channel, wherein the secondary side injection opening is positioned on the wall of the vane such that the jet ejected from the secondary side injection opening creates turbulence (desired result, flows from the orifices cross 84/86), within the mixing channel, in the stream ejected from the primary side injection opening. 
In re Claim 2:  Nilsson teaches the invention as claimed and as discussed for Claim 1, above.  Nilsson further teaches wherein on the wall the secondary side injection opening is located radially inwards from the primary side injection opening (see Fig. 7a).
In re Claim 3:  Nilsson teaches the invention as claimed and as discussed for Claim 1, above.  Nilsson further teaches wherein a distance of the secondary side injection opening from the primary side injection opening is between 10% and 20% (see Fig. 7a) of a length of the wall measured along the wall from a radially inner thin end of the vane to a radially outer broad end of the vane.
Claims 1, 2, 4 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilbraham (8,196,411).
In re Claim 1:  Wilbraham teaches a swirler (3, Fig. 2) for creating a fuel/air mix (intended use), the swirler having a central axis (see Figs. 1-2) and comprising: 
an annular array of vanes (9/65, Fig. 5) positioned on a base plate (1, Fig. 2) and extending around the central axis(see Figs. 1-2); an annular closing plate (see Fig. 1, forward end of the vanes 9 having base plate and the aft end having closing plate) located atop the annular array of vanes;

at least one mixing channel (15) of the plurality of mixing channels defined by opposing walls of two adjacent vanes of the plurality of vanes (see Figs. 2 and 5), wherein at least one of the opposing walls comprises at least one primary side injection opening (63a) adapted to eject a stream (desired result) of fuel into the mixing channel, and at least one secondary side injection opening (63b) corresponding to the primary side injection opening and adapted to eject a jet (desired result) of fuel into the mixing channel, wherein the secondary side injection opening is positioned on the wall of the vane such that the jet ejected from the secondary side injection opening creates turbulence (desired result), within the mixing channel, in the stream ejected from the primary side injection opening. 
In re Claim 2:  Wilbraham teaches the invention as claimed and as discussed for Claim 1, above.  Wilbraham further teaches wherein on the wall the secondary side injection opening is located radially inwards from the primary side injection opening (see Fig. 5). 
In re Claim 4:  Wilbraham teaches the invention as claimed and as discussed for Claim 1, above.  Wilbraham further teaches wherein a vertical distance of the primary side injection opening from an annular base is equal to a vertical distance of the secondary side injection opening from the annular base (see Fig. 5). 
In re Claim 10:  Wilbraham teaches the invention as claimed and as discussed for Claim 1, above.  Wilbraham further teaches wherein the vane, having the one or more of the primary side injection openings and the one or more of the corresponding secondary side injection openings, comprises a fuel supply gallery adapted to supply fuel to the one or more of the primary side injection openings and to the one or more of the corresponding secondary side injection openings (inherent for fuel to be supplied to the holes in the middle of vanes).
In re Claim 11:  Wilbraham teaches the invention as claimed and as discussed for Claims 1 and 6-8, above.  Wilbraham further teaches wherein the vane, having the one or more of the primary side injection openings and the one or more of the corresponding secondary side injection openings, comprises: a first fuel supply gallery adapted to supply fuel to the one or more of the primary side injection openings; and a second fuel supply gallery adapted to supply fuel to the one or more of the 
In re Claim 12:  Wilbraham teaches the invention as claimed and as discussed for Claim 1, above.  Wilbraham further teaches wherein amounts of fuel ejected via the primary side injection opening in form of the stream and via the secondary side injection opening in form of the jet are independently variable (col. 3 ll. 52-57). 
In re Claim 13:  Wilbraham teaches the invention as claimed and as discussed for Claim 1, above.  Wilbraham further teaches a combustor (7) assembly for a gas turbine engine (col. 1 ll. 17), the combustor assembly comprising: a combustion chamber having a longitudinal axis, and a swirler, wherein the swirler is arranged such that central axis of the swirler is aligned with the longitudinal axis of the combustion chamber (see Fig. 1). 
In re Claim 14:  Wilbraham teaches the invention as claimed and as discussed for Claims 1 and 13 above.  Wilbraham further teaches a gas turbine engine (col. 1 ll. 17) comprising at least one combustor assembly (Fig. 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wilbraham.
In re Claim 6:  Wilbraham teaches the invention as claimed and as discussed for Claim 1, above.   Wilbraham teaches in two different embodiments: wherein the wall comprises at least a first primary side injection opening (18 on 37, Fig. 3) and a second primary side injection opening (18 on 39, Fig. 3) and a first secondary side injection opening (63b, Fig. 5) corresponding to the first primary side injection opening (63a).
However, Wilbraham does not teach a second secondary side injection opening (25b) corresponding to the second primary side injection opening.

    PNG
    media_image1.png
    477
    472
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to combine the teachings of Fig. 3 with Fig. 5 to include 3 holes on the upper wedge corresponding to 3 holes (63a, 63b and 63c) on the lower wedge in order to create a vortex to improve mix of fuel and air as taught by Wilbraham, col. 3 ll. 20-28 wherein holes (a, b and c) are used during load operation (col. 3 52-57).
In re Claim 7:  Wilbraham teaches the invention as claimed and as discussed for Claims 1 and 6, above.  Wilbraham’s Fig. 3 being incorporated in Fig. 5, Wilbraham further teaches wherein on the wall the first primary side injection opening and the second primary side injection opening are positioned axially spaced apart and wherein a horizontal distance of the first primary side injection opening from a radially inner thin end of the vane of the swirler is equal to a horizontal distance of the second primary side injection opening from the radially inner thin end of the vane of the swirler (see Fig. 3). 
In re Claim 8:  Wilbraham teaches the invention as claimed and as discussed for Claims 1, 6 and 7, above.  Wilbraham’s Fig. 3 being incorporated in Fig. 5, Wilbraham further teaches wherein on the wall the first secondary side injection opening and the second secondary side injection opening are positioned axially spaced apart and wherein a horizontal distance of the first secondary side injection opening from the radially inner thin end of the vane of the swirler is equal to a horizontal distance of the second secondary side injection opening from the radially inner thin end of the vane of the swirler (see Fig. 5 modified with Fig. 3). 
In re Claim 9:  Wilbraham teaches the invention as claimed and as discussed for Claims 1 and 6-8, above.  Wilbraham’s Fig. 3 being incorporated in Fig. 5, Wilbraham further teaches wherein from the annular base, a vertical distance of the first primary side injection opening is equal to a vertical distance of the first secondary side injection opening corresponding to the first primary side injection opening (see Fig. 5); and from the annular base, a vertical distance of the second primary side injection opening is equal to a vertical distance of the second secondary side injection opening corresponding to the second primary side injection opening (see Fig. 5 modified with Fig. 3) 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wilbraham in view of Ishizaka et al (8,065,880).
In re Claim 5:  Wilbraham teaches the invention as claimed and as discussed for Claim 1, above with the exception of limitation taught by Ishizaka: wherein a size of the primary side injection opening (24a/25a) is greater than a size of the secondary side injection opening (24b/25b).  It is noted that primary and secondary are along the axial direction of the swirler vane.
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to incorporated the injection openings such that a size of  the primary side injection opening is greater than a size of the secondary side injection opening in order to efficiently premix fuel and air to produce fuel gas having a uniform concentration as taught by Ishizaka, col. 1 ll. 33-38.
In re Claim 6:  Wilbraham teaches the invention as claimed and as discussed for Claim 1, above with the exception of limitation taught by Ishizaka: wherein the wall comprises at least a first primary side injection opening (24a, Fig. 5A) and a second primary side injection opening (25a), and a first secondary 
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to incorporated two primary side he injection openings and two secondary side injection openings in order to efficiently premix fuel and air to produce fuel gas having a uniform concentration as taught by Ishizaka, col. 1 ll. 33-38.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN GOYAL/Primary Examiner, Art Unit 3741